DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on 25 February 2022 is acknowledged.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 February 2022.
Claims 1-5 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naciri et al. (US 2009/0272913 A1; published 05 November 2009) in view of McLeroy et al. (US 2009/0136594 A1; published 28 May 2009).
	Naciri et al. discloses fluorescent organic nanoparticles (title) wherein the nanoparticles are liquid crystal nanoparticles (paragraphs [0012], [0029]; Figure 2) wherein the nanoparticles may include a cross-linker liquid crystal, a polymerizable surfactant, and a fluorescent chromophore (paragraph [0029]) wherein the crosslinker may include acrylate (paragraph [0034]) wherein the surfactant may be carboxyl-terminated (paragraph [0033]) wherein the chromophore/dye is encapsulated in the nanoparticle (paragraph [0032]; Figure 2) wherein suitable chromophores include perylenes (paragraph [0036]) wherein other dyes may be confined within the nanoparticles to vary the emission signature of the nanoparticles (paragraph [0043]) wherein molecules may be bound to the nanoparticles that then may bind to a target 
	Naciri et al. does not disclose zinc (II) phthalocyanine as claimed.
	McLeroy et al. discloses functionalized nanoparticles (title) wherein fluorescent dyes are included therein (paragraphs [0018]-[0019]) wherein suitable dyes that may be used therein include perylene and zinc phthalocyanine (i.e., zinc (II) phthalocyanine) (paragraph [0085]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naciri et al. and McLeroy et al. by making the liquid crystal nanoparticles encapsulating dyes wherein the nanoparticle is made by reacting an acrylate liquid crystal cross-linking agent and a carboxyl-terminated polymerizable surfactant of Naciri et al. as discussed above with perylene and zinc phthalocyanine encapsulated therein as dyes as suggested by McLeroy et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to vary the emission signature of the nanoparticles by confining other dyes within the nanoparticles as suggested by Naciri et al., given that perylene and zinc phthalocyanine are both known dyes used in nanoparticles per McLeroy et al.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naciri et al. in view of McLeroy et al. as applied to claims 1-2 above, and further in view of Nag et al. (Bioconjugate Chemistry, published 14 March 2016, vol. 27, pages 982-993; of record).
	Naciri et al. and McLeroy et al. are relied upon as discussed above.
	Naciri et al. and McLeroy et al. do not explicitly disclose cellular membrane targeting as in claim 3.
	Nag et al. discloses liquid crystal nanoparticles containing dye therein wherein the nanoparticle surface is conjugated with PEGylated cholesterol (abstract) wherein the PEG-cholesterol mediates preferential binding of the nanoparticle to the membrane of a cell (Figure 1).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naciri et al., McLeroy et al., and Nag et al. by making the nanoparticles of Naciri et al. in view of McLeroy et al. as discussed above wherein the nanoparticle surface is conjugated with PEG-cholesterol (i.e., functionalized for targeting of cellular membranes) as suggested by Nag et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to mediate preferential binding of the nanoparticles to the membrane of a cell as suggested by Nag et al., given that Naciri et al. suggests binding molecules to the nanoparticles that then may bind to a target such as molecules found in biological cells.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617